Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1, 3-6, 10, 16-20, 22 and 24-26 is/are pending in this office action.
Claim(s) 1, 16, 18, 22 and 24 is/are amended.
No claim(s) is/are new.
Claim(s) 2, 7-9, 11-15, 21, 23 and 27-32 is/are cancelled.
Claim(s) 1, 3-6, 10, 16-20, 22 and 24-26 is/are rejected. Claim(s) 2, 7-9, 11-15, 21, 23 and 27-32 is/are cancelled. This rejection is FINAL.

Response to Arguments
Applicant’s arguments, see pp.6-9, filed 05-24-2021, with respect to the rejection(s) of claim(s) 1, 3-6, 8-10 and 16-26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication No. 2016/0366028 issued to Yin, J. in view of US Patent Publication No. 2016/0270021 issued to Wu, H.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 18, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2016/0366028 issued to Yin, J. in view of US Patent Publication No. 2016/0270021 issued to Wu, H. 

Regarding claim 1, Yin teaches a method for creating resources for an application entity, the method comprising: 
creating a first resource according to a first registration request, wherein the first resource includes a first identifier so that the application entity is associated with the first resource through the first identifier (¶42, 46 - creation request may be generated by an application program or another apparatus, […], creation request may directly include an identifier of an aggregated resource and an aggregation manner).
Yin does not explicitly indicate creating a second resource according to a second registration request; wherein the second resource includes a second identifier so that the application entity is associated with the second resource through the second identifier, wherein the first resource includes a first attribute for indicating availability of the first resource associated with the application entity, and the second resource includes a second attribute for indicating availability of the second resource associated with the application entity, wherein creating the second resource comprises: receiving a resource retrieve request sent by the application entity, and acquiring the first resource according to the first identifier included in the resource retrieve request; resetting the first attribute for indicating availability of the first resource to cause the first resource to be unavailable or deleting the first resource after the first resource is acquired; sending a response indicating that the resetting or the deletion is 
Wu teaches creating a second resource according to a second registration request; wherein the second resource includes a second identifier so that the application entity is associated with the second resource through the second identifier (¶98, after receiving the second registration request message from the local CSE, the target CSEs create the resources for the M2M application according to information in the second registration request message, stores the attribute information such as the identifier or address of the M2M application, creation time of the resources, valid time of the resources and retrieval character strings, and store the resource address link of the M2M application on the local CSE),
wherein the first resource includes a first attribute for indicating availability of the first resource associated with the application entity (¶79, local CSE creates a resource for the M2M application according to information in the first registration request message after receiving the first registration request message from the M2M application, and stores attribute information of the resource such as the identifier or address of the M2M application), and the second resource includes a second attribute for indicating availability of the second resource associated with the application entity (¶85, when it is determined that the first CSE is required to be registered on the second CSE, the first CSE sends a registration request message to the second CSE, the registration request message containing an identifier (such as CSE_ID) of the first CSE; and the second CSE establishes and stores resource attribute information of the first CSE),
wherein creating the second resource comprises:
receiving a resource retrieve request sent by the application entity, and acquiring the first resource according to the first identifier included in the resource retrieve request (¶86, a second registration request message corresponding to the first registration request message is sent according to the CSE list to ensure that all target CSEs where the M2M application is remotely registered are target CSEs registered on the local CSE);
resetting the first attribute for indicating availability of the first resource to cause the first resource to be unavailable or deleting the first resource after the first resource is acquired (¶86, when the CSE list is not empty and the local CSE determines that the CSE list includes a CSE which is not registered on the local CSE, the CSE which is not registered on the local CSE is deleted from the CSE list); 
sending a response indicating that the resetting or the deletion is successful to the application entity (¶92, after receiving response messages associated with the second registration request message from all the target CSEs, the local CSE determines a target CSE which is unsuccessfully remotely registered, updates the CSE list, deletes the target CSE which is unsuccessfully remotely registered from the CSE list, and sends a response message of the first registration request message to the M2M application);
receiving the second registration request sent by the application entity (¶96 - target CSEs receive the second registration request message); and
creating the second resource (¶96, target CSEs receive the second registration request message, create resources according to the second registration request message, store resource attribute information, and send the response messages corresponding to the second registration request message after the resources are created).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Wu’s method for M2M application remote registration to improve the method of Yin in the same field of endeavor in order to provide remote registration of an M2M application among M2M application registered on different entities and improve the user experience (Wu, see ¶02-06).

Regarding claim 18, Yin teaches a method for registration of an application entity, comprising: 
sending a first registration request for creating a first resource, wherein the first resource includes a first identifier so that the application entity is associated with the first resource through the first identifier (¶42, 46 - creation request may be generated by an application program or another apparatus, […], creation request may directly include an identifier of an aggregated resource and an aggregation manner). 
Yin does not explicitly indicate sending a second registration request for creating a second resource, wherein the second resource includes a second identifier so that the application entity is associated with the second resource through the second identifier, wherein the second resource includes a second attribute for indicating availability of the second resource associated with the application entity, wherein the first resource includes a first attribute for indicating availability of the first resource associated with the application entity, and the second resource includes a second attribute for indicating availability of the second resource associated with the application entity, wherein sending the second registration request for creating the second resource comprises:  sending a resource retrieve request that carries the first identifier, so as to acquire the first resource; after acquiring the first resource, sending a request for resetting a first attribute indicating availability of the first resource to cause the first resource to be unavailable or sending a request for deleting the first resource; receiving a response indicating that the resetting or the deletion is successful; and sending the second registration request for creating the second resource, the method further comprising:  receiving the created second resource.
Wu teaches sending a second registration request for creating a second resource, wherein the second resource includes a second identifier so that the application entity is associated with the second resource through the second identifier (¶98, after receiving the second registration request message from the local CSE, the target CSEs create the resources for the M2M application according to information in the second registration request message, stores the attribute information such as the identifier or address of the M2M application, creation time of the resources, valid time of the resources and retrieval character strings, and store the resource address link of the M2M application on the local CSE),
wherein the first resource includes a first attribute for indicating availability of the first resource associated with the application entity (¶79, local CSE creates a resource for the M2M application according to information in the first registration request message after receiving the first registration request message from the M2M application, and stores attribute information of the resource such as the identifier or address of the M2M application), and the second resource includes a second attribute for indicating availability of the second resource associated with the application entity (¶85, when it is determined that the first CSE is required to be registered on the second CSE, the first CSE sends a registration request message to the second CSE, the registration request message containing an identifier (such as CSE_ID) of the first CSE; and the second CSE establishes and stores resource attribute information of the first CSE),
wherein sending the second registration request for creating the second resource comprises:
sending a resource retrieve request that carries the first identifier, so as to acquire the first resource (¶85, first CSE sends a registration request message to the second CSE, the registration request message containing an identifier (such as CSE_ID) of the first CSE; and the second CSE establishes and stores resource attribute information of the first CSE, including a name of the resource, a type of the first CSE, creation time of the resource, valid time of the resource and the like, and sends a registration response message to the first CSE to indicate that the first CSE is successfully registered on the second CSE);
after acquiring the first resource, sending a request for resetting a first attribute indicating availability of the first resource to cause the first resource to be unavailable or sending a request for deleting the first resource (¶92, after receiving response messages associated with the second registration request message from all the target CSEs, the local CSE determines a target CSE which is unsuccessfully remotely registered, updates the CSE list, deletes the target CSE which is unsuccessfully remotely registered from the CSE list, and sends a response message of the first registration request message to the M2M application);
receiving a response indicating that the resetting or the deletion is successful (¶93, response message of the first registration request message includes the list of CSEs which are successfully remotely registered); and
sending the second registration request for creating the second resource (¶96, target CSEs receive the second registration request message, create resources according to the second registration request message, store resource attribute information, and send the response messages corresponding to the second registration request message after the resources are created),
the method further comprising: 
receiving the created second resource (¶117, after receiving the second registration request message sent by the local CSE, the target CSEs create the resources for the M2M application according to the information in the second registration request message, store the attribute information such as the identifier or address of the M2M application, creation time of the resources, valid time of the resources and retrieval character strings, and store the resource address link of the M2M application on the local CSE).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M (Wu, see ¶02-06).

Regarding claim 25, Yin teaches a communication node device implementing the method of claim 1 (¶42 - an application on an M2M platform sends the aggregation resource creation request).
 
Regarding claim 26, Yin teaches a terminal device implementing the method of claim 18 (¶42 - an M2M device).

Claims 3-6, 10, 16, 17, 19, 20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2016/0366028 issued to Yin, J. in view of US Patent Publication No. 2016/0270021 issued to Wu, H. and in further view of US Patent Publication No. 2016/0088420 issued to Kim et al. 

Regarding claim 3, Yin teaches the method of claim 1, the method comprises: 
receiving, on a first communication link, the first registration request sent by the application entity (Fig. 3. Item 303; ¶76, 42 - application on an M2M platform sends the aggregation resource creation request to an M2M device, communication occurs on first link); 
Yin modified does not explicitly indicate receiving, on a second communication link, the second registration request sent by the application entity.
Kim teaches receiving, on a second communication link, the second registration request sent by the application entity (¶106 - corresponding request is successfully carried out, the response message may include the following information. The response message may include at least one of the following information, or may include only the result value (rs). [0107] to: identification information (or ID) of an originator having generated the request). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 4, Yin teaches the method of claim 3. 
Yin modified does not explicitly indicate creating the second resource comprises setting the second attribute to indicate that the second resource is available.
Kim teaches creating the second resource comprises setting the second attribute to indicate that the second resource is available (¶90 - an instantiation of a specific resource is performed, a resource may have an attribute and a child resource defined by a resource type of the specific resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 5, Yin teaches the method of claim 4. 
Yin modified does not explicitly indicate creating the second resource when the 
Kim teaches creating the second resource when the application entity switches from the first communication link to the second communication link (¶159 -  a subscription resource is created/configured, if a modification/change satisfying a condition configured in the subscription resource occurs in a subscription target resource (also referred to as a subscribed-to resource or a subscribed resource), a device (or an entity) in which the subscription resource is configured may transmit a notification to an address configured in the subscription resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 6, Yin teaches the method of claim 5.
Yin modified does not explicitly indicate deleting the second resource associated with the application entity.
Kim teaches wherein when the application entity switches from the second communication link back to the first communication link, the method comprising of: 
resetting the second attribute to indicate that the second resource is unavailable; or 
deleting the second resource associated with the application entity (¶147 - originator may use a procedure shown in an example of FIG. 7 to delete a specific resource of the receiver. In this case, the originator may send a deletion request message (e.g., DELETE request) to the receiver). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the (Kim, see ¶09-10).

Regarding claim 10, Yin teaches the method of claim 9. 
Yin modified does not explicitly indicate when the application entity switches from the second communication link back to the first communication link, setting the first attribute for indicating availability of the first resource to indicate that the first resource is available.
Kim teaches when the application entity switches from the second communication link back to the first communication link, setting the first attribute for indicating availability of the first resource to indicate that the first resource is available (¶201 - Condition information about a subscription target operation according to the present invention may be added to specific information in an update request message (e.g., UPDATE request) of a subscription resource. For example, the condition information about the subscription target operation may be included in cn information of the update request message. Or, identification information of a device (or an entity), which has sent the subscription resource update request message, may be included in fr information of the update request message). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 16, Yin teaches the method of claim 1. 
Yin modified does not explicitly indicate receiving, on the first communication link or the second communication link, the first registration request and the second registration request sent by the application entity, wherein the first resource includes a first attribute for indicating availability of the first resource associated with the application entity, and the second resource includes a second attribute for indicating availability of the second resource associated with the application entity.
Kim teaches receiving, on the first communication link or the second communication link, the first registration request and the second registration request sent by the application entity (¶173 - procedure for notification, an originator may correspond to a device or an entity (e.g., 920) hosting a subscription resource. And, a receiver may correspond to a device (or an entity) indicated by address information (e.g., notificationURI) configured in the subscription resource. Specific policy information may be configured for the procedure for notification),
wherein the first resource includes a first attribute for indicating availability of the first resource associated with the application entity (¶193 - condition information about the subscription target operation may include first condition information indicating that a notification is to be performed when an operation of accessing a subscription target resource is matched with a specific value), and the second resource includes a second attribute for indicating availability of the second resource associated with the application entity (¶194 - a subscription target resource is changed by a specific operation, the condition information about the subscription target operation may include second condition information indicating that a notification is to be performed when a changed status of the subscription target resource is matched with a specific status. Together with the first condition information, the second condition information may be useful for checking a resource status when the subscription target operation is performed). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 17, Yin teaches the method of claim 16.
Yin modified does not explicitly indicate setting the first attribute to indicate that the first resource is unavailable; and setting the second attribute to indicate that the second resource is available.
Kim teaches creating the second resource comprises: 
setting the first attribute to indicate that the first resource is unavailable (¶208 - the (attribute) information about the subscription target operation includes information indicating a status of a resource to perform a notification after the operation is performed); 
setting the second attribute to indicate that the second resource is available (¶208 - device 2 920 may add second condition information (e.g., resourceStatus) to the filtering attribute of the subscription resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 19, Yin teaches the method of claim 18. 
Yin modified does not explicitly indicate sending the first registration request on a first communication link, and sending the second registration request on the second communication link when switching from the first communication link to the second communication link.
Kim teaches sending the first registration request on a first communication link, and sending the second registration request on the second communication link when switching from the first communication link to the second communication link (¶157 - necessary for the CSE (ncse) and the CSE (dcse) to be register to each other. If the CSE (dcse) registers to the CSE (ncse), information (e.g., link) related to dcse is stored under a resource ncse/cses/dcse resource); or 
sending the first registration request and the second registration request on the first communication link; or 
sending the first registration request and the second registration request on the second communication link. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 20, Yin teaches the method of claim 18.
Yin modified does not explicitly indicate wherein the second resource includes a second attribute for indicating availability of the second resource associated with the application entity, and the second attribute is set to be available when creating the second resource.
 (¶209 - device 2 920 may receive a request message for performing a specific operation (e.g., Create, Retrieve, Update, Delete and the like). The request message received in step S1206 may include second information indicating first information corresponding to URI of a subscription target resource and/or second information indicating an operation to be performed for the subscription target resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 22, Yin teaches the method of claim 21.
Yin modified does not explicitly indicate sending a request for resetting the first attribute to cause the first resource to be available.
Kim teaches when the application entity switches from the second communication link back to the first communication link, the method comprises: sending a request for resetting the first attribute to cause the first resource to be available (¶203 - specific operation corresponds to the subscription target operation, the receiver may send a notification to an address (e.g., notificationURI) included in the subscription resource. In this case, for example, the notification message may additionally include a subscription target operation, a resource status after the subscription target operation is performed, or a result of performing the subscription target operation. For example, (attribute) information about the subscription target operation may include Create, Delete, Retrieve, Update, Notify, and the like. And, for example, (attribute) information about the resource status after the subscription target operation is performed may include Created (a child resource has been created), Deleted (a child resource has been deleted), Updated, Itself Deleted (a corresponding resource has been deleted), and the like). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same field of endeavor to improve the method of Yin in order to change the status of the second resource that is uniquely addressed for sending notifications when a specific condition is satisfied (Kim, see ¶09-10).

Regarding claim 24, Yin teaches the method of claim 23.
Yin modified does not explicitly indicate when the application entity switches from the second communication link back to the first communication link, sending a request for setting a first attribute indicating availability of the first resource to cause the first resource to be available.
Kim teaches when the application entity switches from the second communication link back to the first communication link, sending a request for setting a first attribute indicating availability of the first resource to cause the first resource to be available (¶206 - device 2 920 creates the subscription resource with reference to a parent URI of the subscription resource included in to information of the request message (e.g., CREATE request) and may configure attributes of the subscription resource with reference to attribute information included in cn information. In this case, the (attribute) information about the subscription target operation may be set to a filtering attribute (e.g., filterCriteria) under the subscription resource). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Yin’s information processing method in M2M with Kim’s method for subscription and notification in M2M communication system in the same (Kim, see ¶09-10).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458